UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT International Value Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (99.1%) (a) Shares Value Aerospace and defense (1.0%) Airbus Group SE (France) 13,315 $805,306 Airlines (1.0%) Japan Airlines Co., Ltd. (Japan) 27,500 809,572 Automobiles (3.6%) Fiat Chrysler Automobiles NV (Italy) 121,736 772,649 Nissan Motor Co., Ltd. (Japan) 163,600 1,602,067 Yamaha Motor Co., Ltd. (Japan) 30,500 617,390 Banks (15.6%) Australia & New Zealand Banking Group, Ltd. (Australia) 83,844 1,780,306 Bank of Ireland (Ireland) (NON) 2,349,066 490,821 Danske Bank A/S (Denmark) 24,538 716,011 DNB ASA (Norway) 37,428 490,170 ING Groep NV GDR (Netherlands) 208,198 2,570,331 Lloyds Banking Group PLC (United Kingdom) 427,479 302,249 Metro Bank PLC (United Kingdom) (NON) (S) 22,241 795,932 Mizuho Financial Group, Inc. (Japan) 393,600 657,624 Natixis SA (France) 105,975 493,926 Permanent TSB Group Holdings PLC (Ireland) (NON) 151,429 349,571 Skandinaviska Enskilda Banken AB (Sweden) 62,928 632,302 Societe Generale SA (France) 31,116 1,075,888 Sumitomo Mitsui Financial Group, Inc. (Japan) 36,700 1,236,898 Swedbank AB Class A (Sweden) 29,923 703,184 Virgin Money Holdings UK PLC (United Kingdom) 166,190 670,347 Beverages (1.2%) Anheuser-Busch InBev SA/NV (Belgium) 7,717 1,010,792 Building products (0.8%) Compagnie De Saint-Gobain (France) 14,596 630,770 Capital markets (1.1%) Credit Suisse Group AG (Switzerland) 32,609 426,619 UBS Group AG (Switzerland) 38,489 524,148 Chemicals (2.2%) Akzo Nobel NV (Netherlands) 12,827 868,731 LANXESS AG (Germany) 11,590 719,985 Yara International ASA (Norway) 6,456 214,484 Communications equipment (1.1%) Nokia OYJ (Finland) 157,838 912,955 Construction and engineering (1.9%) Vinci SA (France) 20,377 1,559,300 Construction materials (1.5%) CRH PLC (Ireland) 20,953 700,595 LafargeHolcim, Ltd. (Switzerland) 9,888 534,349 Diversified financial services (2.0%) Challenger, Ltd. (Australia) 143,576 1,120,440 Eurazeo SA (France) 9,813 569,250 Diversified telecommunication services (4.8%) BCE, Inc. (Canada) 15,500 715,839 Com Hem Holding AB (Sweden) 47,901 442,783 Nippon Telegraph & Telephone Corp. (Japan) 30,300 1,383,813 Spark New Zealand, Ltd. (New Zealand) 364,291 957,943 Telecom Italia SpA RSP (Italy) 764,781 518,906 Electric utilities (1.3%) SSE PLC (United Kingdom) 51,301 1,042,622 Electronic equipment, instruments, and components (0.8%) Murata Manufacturing Co., Ltd. (Japan) 5,300 691,300 Equity real estate investment trusts (REITs) (1.8%) Hibernia REIT PLC (Ireland) 650,819 1,001,603 Japan Hotel REIT Investment Corp (Japan) 481 382,076 Viva Energy REIT (Australia) (NON) 46,823 86,006 Food and staples retail (0.9%) Seven & i Holdings Co., Ltd. (Japan) 15,500 732,527 Food products (3.3%) Barry Callebaut AG (Switzerland) 652 866,425 Kerry Group PLC Class A (Ireland) 13,780 1,147,979 Orkla ASA (Norway) 69,091 713,846 Hotels, restaurants, and leisure (0.6%) Dalata Hotel Group PLC (Ireland) (NON) 100,438 462,591 Household durables (0.6%) Panasonic Corp. (Japan) 51,000 510,293 Household products (0.7%) Henkel AG & Co. KGaA (Preference) (Germany) 4,345 590,595 Industrial conglomerates (2.2%) Siemens AG (Germany) 15,383 1,800,626 Insurance (7.9%) Admiral Group PLC (United Kingdom) 13,976 371,176 AIA Group, Ltd. (Hong Kong) 178,800 1,197,980 Allianz SE (Germany) 4,257 631,715 AXA SA (France) 54,185 1,152,853 Chubb, Ltd. 8,565 1,076,192 Prudential PLC (United Kingdom) 77,655 1,375,416 SCOR SE (France) 25,552 794,235 Media (2.7%) Liberty Global PLC Ser. C (United Kingdom) (NON) 19,500 644,280 WPP PLC (United Kingdom) 66,594 1,565,768 Metals and mining (2.2%) Glencore PLC (United Kingdom) (NON) 167,931 461,773 JFE Holdings, Inc. (Japan) 29,100 424,297 Rio Tinto PLC (United Kingdom) 27,884 930,471 Multi-utilities (1.5%) RWE AG (Germany) (NON) 7,098 122,274 Veolia Environnement SA (France) 47,977 1,104,846 Oil, gas, and consumable fuels (6.6%) EnCana Corp. (Canada) 72,100 753,452 Royal Dutch Shell PLC Class A (United Kingdom) 60,369 1,503,469 Royal Dutch Shell PLC Class B (United Kingdom) 34,217 885,676 Suncor Energy, Inc. (Canada) 50,500 1,401,890 Total SA (France) 19,582 927,632 Personal products (1.7%) Shiseido Co., Ltd. (Japan) 16,600 438,983 Unilever NV ADR (Netherlands) 20,491 945,487 Pharmaceuticals (10.1%) Astellas Pharma, Inc. (Japan) 115,700 1,806,877 AstraZeneca PLC (United Kingdom) 21,921 1,421,781 Bayer AG (Germany) 8,820 886,067 Novartis AG (Switzerland) 20,964 1,648,636 Sanofi (France) 34,869 2,649,467 Real estate management and development (2.1%) Mitsubishi Estate Co., Ltd. (Japan) 31,000 581,166 Mitsui Fudosan Co., Ltd. (Japan) 33,000 702,659 Sumitomo Realty & Development Co., Ltd. (Japan) 18,000 466,339 Road and rail (0.6%) ComfortDelgro Corp., Ltd. (Singapore) 256,400 531,098 Software (1.0%) Nintendo Co., Ltd. (Japan) 3,100 820,279 Technology hardware, storage, and peripherals (1.3%) Lenovo Group, Ltd. (China) 782,000 522,160 Samsung Electronics Co., Ltd. (South Korea) 385 561,117 Tobacco (3.7%) Japan Tobacco, Inc. (Japan) 38,400 1,568,834 Philip Morris International, Inc. 15,500 1,506,910 Trading companies and distributors (3.3%) ITOCHU Corp. (Japan) 50,500 632,611 Mitsubishi Corp. (Japan) 62,000 1,409,319 Wolseley PLC (United Kingdom) 12,226 690,125 Transportation infrastructure (1.8%) Aena SA (Spain) 7,036 1,037,780 Sumitomo Warehouse Co., Ltd. (The) (Japan) 91,000 484,335 Wireless telecommunication services (2.7%) KDDI Corp. (Japan) 17,800 547,752 Vodafone Group PLC (United Kingdom) 591,334 1,699,619 Total common stocks (cost $79,137,399) SHORT-TERM INVESTMENTS (2.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) Shares 757,606 $757,606 Putnam Short Term Investment Fund 0.51% (AFF) Shares 687,818 687,818 U.S. Treasury Bills 0.294%, 11/25/16 (SEGSF) $59,000 58,986 U.S. Treasury Bills 0.291%, 11/10/16 120,000 119,975 U.S. Treasury Bills 0.158%, 10/20/16 (SEGSF) 51,000 50,997 Total short-term investments (cost $1,675,356) TOTAL INVESTMENTS Total investments (cost $80,812,755) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $31,388,095) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $2,405,387 $2,344,703 $60,684 British Pound Buy 12/21/16 1,353,809 1,391,700 (37,891) Hong Kong Dollar Buy 11/16/16 482,016 482,419 (403) New Zealand Dollar Sell 10/19/16 176,831 169,262 (7,569) Barclays Bank PLC Canadian Dollar Sell 10/19/16 342,358 347,015 4,657 Euro Buy 12/21/16 769,231 763,371 5,860 Euro Sell 12/21/16 769,231 769,566 335 Hong Kong Dollar Buy 11/16/16 1,157,362 1,157,700 (338) Japanese Yen Sell 11/16/16 454,784 453,128 (1,656) Swiss Franc Buy 12/21/16 1,022,348 1,009,075 13,273 Citibank, N.A. British Pound Buy 12/21/16 1,705,243 1,743,581 (38,338) Canadian Dollar Sell 10/19/16 996,506 1,010,323 13,817 Danish Krone Sell 12/21/16 72,390 71,870 (520) Euro Buy 12/21/16 518,720 511,517 7,203 Japanese Yen Buy 11/16/16 351,787 349,372 2,415 Credit Suisse International Australian Dollar Buy 10/19/16 709,114 692,978 16,136 Australian Dollar Sell 10/19/16 709,114 709,882 768 Norwegian Krone Buy 12/21/16 390,235 372,892 17,343 Swedish Krona Buy 12/21/16 520,266 519,765 501 Goldman Sachs International Australian Dollar Buy 10/19/16 226,246 226,144 102 Australian Dollar Sell 10/19/16 226,246 219,678 (6,568) Chinese Yuan (Offshore) Sell 11/16/16 475,892 477,873 1,981 Japanese Yen Buy 11/16/16 590,019 586,124 3,895 JPMorgan Chase Bank N.A. British Pound Buy 12/21/16 633,803 648,461 (14,658) Japanese Yen Sell 11/16/16 272,508 273,693 1,185 New Zealand Dollar Sell 10/19/16 703,395 688,272 (15,123) Norwegian Krone Sell 12/21/16 897,048 857,520 (39,528) Singapore Dollar Buy 11/16/16 550,336 552,977 (2,641) South Korean Won Sell 11/16/16 563,672 559,019 (4,653) Swedish Krona Buy 12/21/16 140,740 140,631 109 Swiss Franc Sell 12/21/16 1,322,693 1,305,585 (17,108) State Street Bank and Trust Co. Australian Dollar Buy 10/19/16 1,048,446 1,008,598 39,848 British Pound Buy 12/21/16 434,912 445,099 (10,187) Canadian Dollar Sell 10/19/16 758,128 767,815 9,687 Israeli Shekel Buy 10/19/16 627,106 608,915 18,191 Japanese Yen Buy 11/16/16 1,641,094 1,637,325 3,769 Swiss Franc Sell 12/21/16 194,748 192,199 (2,549) UBS AG Australian Dollar Buy 10/19/16 212,704 210,224 2,480 Australian Dollar Sell 10/19/16 212,704 207,712 (4,992) Canadian Dollar Sell 10/19/16 652,928 661,824 8,896 Euro Sell 12/21/16 3,686,061 3,676,045 (10,016) Swiss Franc Buy 12/21/16 377,085 372,306 4,779 WestPac Banking Corp. Euro Buy 12/21/16 97,634 96,908 726 Euro Sell 12/21/16 96,957 97,029 72 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $83,084,729. (b) The aggregate identified cost on a tax basis is $81,000,475, resulting in gross unrealized appreciation and depreciation of $11,622,568 and $8,650,130, respectively, or net unrealized appreciation of $2,972,438. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $941,850 $29,278,507 $29,462,751 $— $757,606 Putnam Short Term Investment Fund** 1,223,592 13,110,528 13,646,302 4,850 687,818 Totals *&nbspNo management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $757,606, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $718,079. Certain of these securities were sold prior to the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $102,408 to cover certain derivative contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 22.2% United Kingdom 17.3 France 14.1 Germany 5.7 Netherlands 5.3 Ireland 5.0 Switzerland 4.8 United States 4.2 Australia 3.6 Canada 3.5 Sweden 2.1 Norway 1.7 Italy 1.6 Hong Kong 1.4 Spain 1.2 Belgium 1.2 New Zealand 1.2 Finland 1.1 Denmark 0.9 South Korea 0.7 Singapore 0.6 China 0.6 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $108,430 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $59,992 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $3,445,288 $2,729,750 $— Consumer staples 6,782,034 2,740,344 — Energy 5,472,119 — — Financials 16,212,336 5,993,248 — Health care 6,605,951 1,806,877 — Industrials 6,523,907 3,866,935 — Information technology 912,955 2,594,856 — Materials 4,430,388 424,297 — Real estate 1,087,609 2,132,240 — Telecommunication services 3,377,147 2,889,508 — Utilities 2,269,742 — — Total common stocks — Short-term investments 687,818 987,564 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $23,974 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 238,712 214,738 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 60,684 24,125 23,435 34,748 5,978 1,294 71,495 16,155 798 238,712 Total Assets $60,684 $24,125 $23,435 $34,748 $5,978 $1,294 $71,495 $16,155 $798 $238,712 Liabilities: Forward currency contracts# 45,863 1,994 38,858 — 6,568 93,711 12,736 15,008 — 214,738 Total Liabilities $45,863 $1,994 $38,858 $— $6,568 $93,711 $12,736 $15,008 $— $214,738 Total Financial and Derivative Net Assets $14,821 $22,131 $(15,423) $34,748 $(590) $(92,417) $58,759 $1,147 $798 $23,974 Total collateral received (pledged)##† $— $— $— $— $— $(59,992) $— $— $— Net amount $14,821 $22,131 $(15,423) $34,748 $(590) $(32,425) $58,759 $1,147 $798 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
